                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


SHARON D. LOGAN,                             )
               Plaintiff,                    )
                                             )
v.                                           )      JUDGMENT
                                             )      5:19-CV-169-FL
HIGGSBEE, LANCOMS, LP (Higbee),              )
a/k/a Dillard’s Dept. Stores                 )
                       Defendant.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion to transfer case and response to the court’s November 6, 2019
order.

IT IS ORDERED, ADJUDGED AND DECREED, in accordance with the court’s orders entered
on November 6, 2019 and January 8, 2020, and for the reasons set forth more specifically therein,
plaintiff’s motion to transfer is DENIED, plaintiff’s response, construed as a motion to amend, is
DENIED and the court DISMISSES plaintiff’s action for lack of subject matter jurisdiction.

This Judgment Filed and Entered on January 8, 2020, and Copies To:
Sharon D. Logan (via U.S. Mail) NC Correctional Institute for Women, 1034 Bragg Street,
Raleigh, NC 27610.
James C. Adams, II (via CM/ECF Notice of Electronic Filing)

January 8, 2020                      PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
